Exhibit 10.1

Fiscal 2013 Executive Incentive Plan. On July 31, 2013, the Compensation
Committee of the Board of Directors of American Superconductor Corporation (the
“Committee”) and the Board of Directors of American Superconductor Corporation
(the “Company”) approved an executive incentive plan for the Company’s fiscal
year ending March 31, 2014 (“fiscal 2013”). Participants in the plan include the
Company’s chief executive officer and all other executive officers. Pursuant to
the plan, the Committee designated for each executive officer a target cash
incentive amount, expressed as a percentage of the officer’s base salary. The
Committee is responsible for determining the payout under the plan to each
executive officer except the chief executive officer. The Board of Directors of
the Company determines the payout under the plan for the chief executive
officer, taking into account the recommendation of the Committee.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 156% of the target incentive. For each executive officer, individual
incentive awards will be determined following the end of fiscal 2013 based on
the following factors and their corresponding weightings:

   

 

   

•

   

the Company’s net loss before adverse purchase commitment (recoveries) losses,
net, stock-based compensation, amortization of acquisition-related intangibles,
restructuring and impairment charges, changes in fair value of derivatives and
warrants, non-cash interest expense, and other unusual charges and any tax
effects related to these items for fiscal 2013 as compared to the established
target – 40%

   

 

   

•

   

the executive’s achievement of individual, measurable objectives during fiscal
2013 as determined by the Committee for all executives with the exception of the
chief executive officer, who is evaluated by the Board of Directors – 40%

   

 

   

•

   

the executive’s overall contribution during fiscal 2013 towards the achievement
of the Company’s financial and non-financial objectives (subjective performance
measure) – 20%

The following table sets forth each executive officer’s target cash incentive
for fiscal 2013:

 

   

   

   

   

   

   

   

   

   

   

   

Executive Officer

   

Title

   

Target Incentive
as % of
Base Salary

   

   

Target Incentive

   

   

   

   

   

Daniel P. McGahn

   

President and Chief Executive Officer

   

   

100

%

   

$

500,000

   

   

   

   

   

David A. Henry

   

Senior Vice President, Chief Financial Officer and Treasurer

   

   

50

%

   

$

156,000

   

   

   

   

   

James F. Maguire

   

Executive Vice President, Operations

   

   

75

%

   

$

221,250

   

   



--------------------------------------------------------------------------------